IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


BRUCE RHYNE AND JANICE RHYNE              : No. 143 EAL 2017
                                          :
                                          :
            v.                            : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
EXXON MOBIL CORPORATION, THE              :
SAVOGRAN COMPANY, ACUITY                  :
SPECIALTY PRODUCTS GROUP INC.,            :
TURTLE WAX, INC., SAFETY-KLEEN            :
SYSTEMS, INC., UNIVAR USA, INC.,          :
ASHLAND INC., CRC INDUSTRIES INC.,        :
CHEVRON U.S.A., INC., KANO                :
LABORATORIES, INC., CHEMTURA              :
CORPORATION, UNITED STATES                :
STEEL CORPORATION, RADIATOR               :
SPECIALTY COMPANY                         :
                                          :
                                          :
PETITION OF: HUNT REFINING                :
COMPANY                                   :


                                      ORDER



PER CURIAM

      AND NOW, this 5th day of September, 2017, the Petition for Allowance of Appeal

and the Uncontested Application for Stay of Review filed by Petitioner Hunt Refining

Company are DENIED.